TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00093-CV


                                 Sohan Kumar Singh, Appellant

                                                  v.

                              USA Federal Credit Union, Appellee


           FROM THE COUNTY COURT OF AT LAW NO. 1 OF TRAVIS COUNTY
            NO. 287617, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


                             MEMORANDUM OPINION

               Sohan Kumar Singh has failed to prosecute this appeal. Both the trial court clerk and

the reporter have informed this Court that he failed to pay or make arrangements to pay for their

respective records. By letter dated March 29, 2006, this Court requested that Singh submit a status

report regarding this appeal by April 10, 2006. The letter warned that failure to file the report would

result in dismissal of this appeal for want of prosecution. Singh has neither resolved the payment

issue with the records nor filed a status report. We dismiss this appeal for want of prosecution. Tex.

R. App. P. 37.3(b), 42.3.




                                               G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Prosecution

Filed: May 17, 2006